Moore, J.
The relator filed his petition in the circuit court for the county of Wayne, praying a per*350emptory writ of mandamus to compel the respondents to reconvene and approve an application for a retail liquor license filed prior to the 15th day of April, A. D. 1913. The circuit court to whom the petition was presented declined to issue the writ. The relator petitioned this court for a writ of certiorari for the purpose of reviewing the action of the circuit court.
The circuit judge has filed his return, in which appears the following:
“(1) The petition of the relator herein was insufficient in my judgment to justify me in issuing a peremptory writ of mandamus as therein prayed, because said petition did not set up or allege the number of licenses that the common council of the city of Detroit were permitted to grant to applicants under Act No. 291 of the Public Acts of 1909, as amended.
“(2) Because said petition did not show that the maximum number of licenses which might be granted were not granted in accordance with Act No. 291 of the Public Acts of 1909, as amended.”
“(4) Because said petition of relator does not set up or allege that there is a vacancy in the maximum number of licenses that the common council is empowered to grant under Act No. 291 of the Public Acts of 1909, as amended.”
“(6) Because said relator’s petition, failing as it does to set forth or allege the matters specifically above enumerated, was not sufficient to confer jurisdiction upon the circuit court for the county of Wayne and to require it to issue the peremptory writ of mandamus as in the petition prayed. Therefore, in the exercise of my discretion, the application for a peremptory writ of mandamus was denied, inasmuch as the prayer of the petition required the court to issue a peremptory writ of mandamus without giving the respondents an opportunity to be heard.”
An examination of the petition shows these statements in the return are true.
The order of the circuit court is affirmed, with costs.
Steere, C. J., and McAlvay, Brooke, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.